896 A.2d 103 (2006)
277 Conn. 931
STATE of Connecticut
v.
Madalena SILVA.
Supreme Court of Connecticut.
Decided March 31, 2006.
Ronald G. Weller, senior assistant state's attorney, in support of the petition.
Norman A. Pattis, Bethany, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 93 Conn.App. 349, 889 A.2d 834 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that there was insufficient evidence to support the defendant's conviction on two counts of interfering with an officer in violation of General Statutes § 53a-167a?"
The Supreme Court docket number is SC 17638.